Case 3:17-cv-02054-DRD Document 46 Filed 09/09/19 Page 1 of 4
Case 3:17-cv-02054-DRD Document 46 Filed 09/09/19 Page 2 of 4
Case 3:17-cv-02054-DRD Document 46 Filed 09/09/19 Page 3 of 4




         3.     The parties agree that, once it is entered on docket, the Judgment to be issued

 pursuant to this stipulation, shall be firm, final, and unappealable.

         4.     This document contains the entire agreement between the parties with respect to

 the civil penalties of the captioned case. This agreement supersedes all prior, if any.

 understandings, promises and/or conditions, and no additional promises, agreements and

 conditions will be entered into unless in writing and signed by all parties.

         5.     The parties agree that each shall bear its own costs, expenses and attorney's fees.

         6.     The attorneys for the parties represent that they have been duly authorized by their

 respective parties to enter into this Stipulation for Compromise Judgment.

         7.     Defendant Roberto Ortiz Torres represents to the Court to be satisfied with counsel,

 Juan P. Rivera-Roman and indicates that counsel has rendered effective legal assistance.

        WHEREFORE the United States of America and defendant Roberto Ortiz, duly

 represented by counsel, respectfully pray that the Honorable Court take notice of the foregoing

 and accordingly enter Judgment and dismiss this case with prejudice.

        RESPECTFULLY SUBMITTED.
                                      9th day of
        In San Juan, Puerto Rico, this_          Sept. 2019.




   Ponce, PR 00732
   787-247-9056, Fax: 787-840-1157
                    @hotmail.com




   Defendant

                                                   3
Case 3:17-cv-02054-DRD Document 46 Filed 09/09/19 Page 4 of 4
